                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

DEMETRIA MARIE BARRETT,                   §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:17-cv-3251-B
                                          §
MEDICREDIT, INC.,                         §
                                          §
             Defendant.                   §

                    MEMORANDUM OPINION AND ORDER

      Defendant Medicredit, Inc. has filed a Motion for Sanctions, see Dkt. No. 34 (the

“Sanctions Motion”), which United States District Judge Jane J. Boyle has referred to

the undersigned United States magistrate judge for a hearing, if necessary, and

determination under 28 U.S.C. § 636(b), see Dkt. No. 35. Invoking 28 U.S.C. § 1927,

Medicredit explains that,

      [o]n November 30, 2017, Plaintiff [Demetria Marie Barrett] filed this
      lawsuit. Eighteen days later, Plaintiff passed away. Her counsel,
      however, either failed to notify Defendant of this fact or failed to
      diligently attempt to communicate with his late client and determine why
      she was unresponsive to his communications for nearly a year. This
      conduct unreasonably and vexatiously multiplied the proceedings in this
      case such that counsel for Plaintiff should be required to pay all of
      Medicredit’s costs and attorney fees incurred from the inception of this
      suit.

Dkt. No. 34 at 1.

      Barrett’s counsel filed a response, see Dkt. No. 38, including the Affidavit of

Nathan C. Volheim [Dkt. No. 38-1], one of Barrett’s counsel of record, and Medicredit

then filed a reply, see Dkt. No. 42.
       For the reasons and to the extent explained below, the Court DENIES

Defendant Medicredit, Inc.’s Motion for Sanctions [Dkt. No. 92]. See generally Brown

v. Bridges, No. 3:12-cv-4947-P, 2015 WL 410062, at *1-*4 (N.D. Tex. Jan. 30, 2015)

(explaining that, when a district judge refers a motion for sanctions to a magistrate

judge, the sanction chosen by the magistrate judge, rather than the sanction sought by

the party, governs the determination of whether Federal Rule of Civil Procedure 72(a)

or 72(b) applies and that, when the magistrate judge finds that dismissal or another

sanction disposing of a claim or defense in unwarranted, the motions should be

characterized as non-dispositive and may be ruled on by the magistrate judge); Allen

v. Travis, No. 3:06-cv-1361-M, 2007 WL 1989592, at *2 n.3 (N.D. Tex. July 10, 2007)

(explaining that none of the motions for sanctions involve issues that are dispositive

of the claims and that the magistrate judge could therefore rule on the motions as non-

dispositive).

                                    Background

       The following facts are not disputed or are not subject to serious or reasonable

dispute on the record before the Court:

•      On or about November 13, 2017, Plaintiff Demetria Marie Barrett spoke with
       individuals at Sulaiman Law Group, Ltd. (“Sulaiman”) after she expressed
       interest in speaking with someone regarding debt collection phones calls she
       was receiving from Medicredit. See Dkt. No. 38-1 at 4.

•      As part of this November 13, 2017 interaction between Barrett and Sulaiman,
       Barrett completed an “intake form,” through which she provided information
       regarding her claims against Medicredit. See Dkt. No. 38-1 at 5.

•      On November 14, 2017, someone from Sulaiman again spoke with Barrett
       regarding her potential matter against Medicredit, and, during the conversation,

                                          -2-
    the individual from Sulaiman confirmed the veracity of Barrett’s claims and
    gathered further information from Barrett regarding her case against
    Medicredit. See Dkt. No. 38-1 at 5.

•   Sulaiman’s intake process that Barrett went through is designed, in part, to
    gather information from Barrett, including any relevant documents, regarding
    her case against Medicredit, and, in particular, including information typically
    requested by defense counsel in written discovery requests. See Dkt. No. 38-1 at
    5.

•   On November 30, 2017, attorneys from Sulaiman filed the Complaint on
    Barrett’s behalf, “bring[ing] this action for damages pursuant to the Fair Debt
    Collection Practices Act (‘FDCPA’) under 15 U.S.C. §1692 et seq., the Telephone
    Consumer Protection Act (‘TCPA’) under 47 U.S.C. §227 et seq., and the Texas
    Debt Collection Act (‘TDCA’) under Tex. Fin. Code Ann. § 392 et seq. for
    Defendant’s unlawful conduct.” Dkt. No. 1 at 1; see also Dkt. Nos. 3-6 & 9
    (notices of appearance).

•   On December 1, 2017, someone from Sulaiman sent Barrett an email to advise
    that the Complaint had been filed. See Dkt. No. 38-1 at 5.

•   Medicredit was served with a summons and the Complaint on December 6,
    2017. See Dkt. No. 10.

•   Barrett died on December 18, 2017. See Dkt. No. 41; Dkt No. 42 at 3; Dkt. No.
    42-1.

•   On December 27, 2017, Medicredit, through counsel, appeared in this case and
    filed Defendant’s Unopposed Motion for Extension of Time to Respond to
    Complaint, requesting “a short ten-day extension, up to and including January
    8, 2018, to file a responsive pleading to Plaintiff’s Complaint.” Dkt. No. 11 at 1.
    Medicredit’s counsel certified “that counsel for Defendant conferred with counsel
    for [Barrett] on the merits of Defendant’s motion” and that “[c]ounsel for
    [Barrett] does not oppose the relief requested therein.” Id. at 2.

•   On January 2, 2018, the Court granted the requested extension, see Dkt. No. 12,
    and Medicredit filed its Defendant’s Original Answer on January 5, 2018,
    see Dkt. No. 13.

•   On January 30, 2018, counsel from Sulaiman filed the parties’ Joint Status
    Report, setting out their joint proposed discovery plan and dates for a scheduling
    order following counsel’s Federal Rule of Civil Procedure 26(f) conference. See
    Dkt. No. 17.

                                        -3-
•   On February 1, 2018, the Court entered its Scheduling Order, setting the case
    for trial on March 18, 2019 and setting a November 19, 2018 deadline for
    completion of discovery. See Dkt. No. 18.

•   On February 8, 2018, Sulaiman served on Medicredit’s counsel Plaintiff’s
    Interrogatories to Defendant, Plaintiff’s Requests to Produce to Defendant, and
    Plaintiff’s Requests for Admission. See Dkt. No. 34-1.

•   On March 23, 2018, Sulaiman made its first attempt to contact Barrett since
    December 1, 2017, when someone from Sulaiman attempted to call Barrett by
    phone but received no response. Someone from Sulaiman then sent Barrett an
    email advising her as to the status of the case. See Dkt. No. 38-1 at 5.

•   On March 28, 2018, Medicredit’s counsel filed the parties’ Joint Motion for Entry
    of Qualified Protective Order, asking the “Court for the entry of a qualified
    protective order that complies with the terms of HIPAA and regulations
    promulgated thereto in the form submitted herewith,” Dkt. No. 21 at 1, which
    the Court granted on March 29, 2018, see Dkt. No. 22.

•   Sulaiman next attempted to contact Barrett on July 24, 2018, when someone
    from Sulaiman attempted to call Barrett by phone but Barrett did not answer
    and someone from Sulaiman then sent Barrett a follow-up email. See Dkt. No.
    38-1 at 5.

•   On September 26, 2018, Medicredit served Barrett, through her counsel, with
    its written discovery requests. See Dkt. No. 38-1 at 5.

•   That same day, Sulaiman made its next attempt to contact Barrett, when
    someone from Sulaiman called Barrett by phone, resulting in leaving a
    voicemail asking Barrett for a return call. See Dkt. No. 38-1 at 5.

•   On October 17, 2018, Medicredit’s counsel filed the parties’ Joint Motion for
    Extension of Time to Complete Mediation, reporting that “the parties have
    exchanged disclosures and each party has issued written discovery requests”;
    “Defendant has responded to Plaintiff’s discovery requests”; “Plaintiff’s
    responses to Defendant’s written discovery requests are currently due October
    26, 2018”; and that “[t]he parties have discussed the potential for settlement”
    but “have determined that resolution is unlikely at this stage and that
    mediation would not be fruitful at this time” although “[t]he parties intend to
    re-evaluate that likelihood after the close of discovery”; and asking the Court “to
    modify the scheduling order and extend the mediation deadline to a time
    approximately 60 days after the discovery cutoff.” Dkt. No. 23 at 1-2.

                                        -4-
•   The Court granted the Joint Motion for Extension of Time to Complete
    Mediation [Dkt. No. 23] on October 18, 2018 and ordered “the parties to
    complete mediation on or before January 18, 2019.” Dkt. No. 24.

•   “On October 25, 2018, Sulaiman again attempted to contact [Barrett] via phone.
    During this phone call, an unknown third party answered the phone and
    advised that the phone number provided to Sulaiman by [Barrett] no longer
    belonged to [Barrett]. In response to this information, Sulaiman sent an e-mail
    to [Barrett] advising that [Sulaiman] had lost contact with her and needed a
    response. A letter evincing the same was also sent to [Barrett’s] last known
    address.” Dkt. No. 38-1 at 5-6.

•   “On October 26, 2018, Sulaiman gathered a LexisNexis Accurint Report
    regarding [Barrett] to get more information in an effort to address [Barrett’s]
    unresponsiveness. The Accurint Report provided several alternate phone
    numbers as being potentially related to [Barrett]. Sulaiman contacted these
    phone numbers in an effort to reach [Barrett], to no avail. Additionally, Accurint
    Reports include information publicly available regarding whether a particular
    party is deceased. The October 26, 2018 Accurint Report did not demonstrate
    that [Barrett] was deceased; as such, Sulaiman continued its efforts to make
    contact with [Barrett]. Sulaiman also sent an additional letter to [Barrett’s]
    address advising of [its] inability to contact her. Further, Sulaiman began
    searching social media to glean information regarding [Barrett’s]
    unresponsiveness.” Dkt. No. 38-1 at 6. But, according to Mr. Volheim, “at that
    time, no information was readily available explaining why [Barrett] was
    unresponsive.” Id.

•   On October 26, 2018, Sulaiman responded to Medicredit’s written discovery
    requests. See Dkt. No. 38-1 at 6; Dkt. No. 34-2.

•   According to Mr. Volheim, Sulaiman crafted “[t]he answers and objections to
    Defendant’s written discovery requests ... from the extensive information
    provided by [Barrett] to Sulaiman back in November 2017,” and “[t]he answers
    and objections were not signed by [Barrett] nor were they represented as being
    verified by” her. Dkt. No. 38-1 at 6.

•   “On November 7, 2018, Sulaiman sent yet another letter to [Barrett’s] last
    known address, as well as an e-mail, again highlighting [Sulaiman’s] repeated
    inability to contact [Barrett].” Dkt. No. 38-1 at 6.

•   “On November 8, 2018, Sulaiman sent another letter to [Barrett’s] last known
    address via 2-day mail, as well as an e-mail, again highlighting [Sulaiman’s]

                                        -5-
    repeated inability to contact [Barrett].” Dkt. No. 38-1 at 6.

•   On November 14, 2018, Medicredit’s counsel filed the parties’ Stipulation and
    Joint Motion for Extension of Time to Complete Discovery, reporting that “the
    parties have exchanged disclosures and the parties have engaged in written
    discovery with each party having responded to the other’s requests”; “[t]he
    discovery cutoff is currently November 19, 2018”; “[d]ue to scheduling conflicts,
    the parties are in need of a short extension of time to complete discovery,
    specifically to allow for the depositions of each party”; “[t]rial is currently set for
    the Court’s four week docket commencing March 18, 2019”; “[t]he parties hereby
    stipulate and agree to extend the discovery deadline by eighteen (18) days, to
    and including December 7, 2018,” but “do not seek to modify the dispositive
    motion, challenges to experts, or pretrial submission deadlines, and the
    requested extension of the discovery cutoff will not affect those deadlines”; and
    “[t]he parties, therefore, request that this Court extend the discovery deadline
    to December 7, 2018.” Dkt. No. 27 at 1-2.

•   The Court granted the Joint Motion for Extension of Time to Complete
    Discovery [Dkt. No. 27] on November 15, 2018 and “extend[ed] the discovery
    deadline to December 7, 2018.” Dkt. No. 28.

•   In late November 2018, Barrett’s counsel and Medicredit’s counsel discussed and
    ultimately agreed on a date for Barrett’s deposition, and Medicredit served a
    notice of Plaintiff’s deposition for December 6, 2018. See Dkt. No. 34 at 4; Dkt.
    Nos. 34-3 & 34-4.

•   During a call on November 30, 2018 with Medicredit’s counsel, Barrett’s counsel
    conveyed a settlement demand of $4,000.00. See Dkt. No. 34 at 4.

•   Barrett’s counsel and Medicredit’s counsel had also scheduled a mediation, as
    required by the Court, to take place on December 10, 2018. See Dkt. No. 34 at
    5.

•   “On or about December 4, 2018, Sulaiman began going through [Barrett’s] call
    records, and began contacting numbers appearing frequently in the logs in an
    effort to get further information regarding [Barrett]. During one such call,
    Sulaiman spoke with an individual identifying himself as the father of at least
    on of [Barrett’s] children – JB Barrett []. This individual informed Sulaiman
    that [Barrett] had passed away.” Dkt. No. 38-1 at 7.

•   “Sulaiman then visited [JB Barrett’s] Facebook page and came across a social
    media post suggesting that [Barrett] had passed away on December 18, 2017.”
    Dkt. No. 38-1 at 7.

                                          -6-
•   “On December 4, 2018, at approximately 4:50 p.m. Mountain time, two days
    before [Barrett’s] deposition was to take place, Plaintiff’s counsel called
    undersigned counsel to advise that there was a likelihood that [Barrett] would
    not show up to her deposition because Plaintiff’s counsel had been unable to
    reach her to confirm with her. [Medicredit’s] counsel then advised Plaintiff’s
    counsel by email at 6:13 p.m. that if Plaintiff’s counsel could not confirm that
    [Barrett] would appear, the case would need to be dismissed without prejudice.
    See email dated December 4, 2018, attached as Exhibit F. Plaintiff’s counsel
    responded approximately seven minutes later to advise that his office ‘believe[d]
    she has passed away...’ See email dated December 4, 2018, attached as Exhibit
    G.” Dkt. No. 34 at 4; see also Dkt. Nos. 34-6 & 34-7; Dkt. No. 38-1 at 7
    (“Immediately after coming across this information [in a social media post
    suggesting that [Barrett] had passed away on December 18, 2017], Sulaiman
    contacted Defendant’s counsel and advised them of [Barrett’s] purported demise.
    .... [I]t was Sulaiman who affirmatively notified Defendant of the potential
    issue.”).

•   According to Mr. Volheim, “[a]t no point were any efforts made to continue
    prosecuting this case after Sulaiman became aware that [Barrett] had seemingly
    passed away,” and “there was no indication, until December 4, 2018, that
    [Barrett’s] unresponsiveness was the result of [Barrett’s] death,” where “it has
    been [Mr. Volheim’s] experience that the explanation for a consumer’s failure to
    respond rarely, if ever, is a result of that party’s death” and where his
    “experience suggests that lapses in communication between Sulaiman and its
    clients are frequently the result of any number of reasons, including but not
    limited to: a party’s changing contact information without informing Sulaiman,
    moving without informing Sulaiman of their new address, dealing with a family,
    personal, and/or medical emergency, amongst others.” Dkt. No. 38-1 at 7.

•   On December 5, 2018, Medicredit’s counsel filed a Motion to Stay or in the
    Alternative Vacate all Pending Deadlines, explaining:

           CERTIFICATE OF CONFERENCE: Pursuant to Local Rule 7.1,
    undersigned counsel conferred with Nathan Volheim who indicated that he does
    not oppose the relief requested in this motion.
           Contemporaneous with the filing of this Motion, Medicredit filed
    Suggestions of Death noting on the record that Plaintiff Demetria Marie Barrett
    passed away on or about December 18, 2017. As such, if no motion to substitute
    is filed by Monday, March 4, 2019, this case must be dismissed. F.R.C.P.
    25(a)(1).
           Medicredit had previously noticed the deposition of Plaintiff for December
    6, 2018, but on December 4, 2018, counsel for Plaintiff indicated that he believed

                                           -7-
      she had passed away.
             The current deadline for completion of discovery is December 7, 2018.
             The dispositive motion deadline is December 18, 2018. See Doc. 18.
             The parties’ pre-trial materials are also due on March 4, 2019; the
      pre-trial conference is set for March 15, 2019 (with the parties exchanging
      exhibits by March 13, 2019); and trial is scheduled to commence March 18, 2019.
      See Doc. 18.
             Because Plaintiff is deceased, counsel for Plaintiff no longer has an
      attorney-client relationship with the decedent and therefore cannot participate
      in this case. See Murphy v. Murphy, 21 S.W.3d 797, 798 (Tx. App. 2000) (“...it is
      well established that an attorney-client relationship terminates upon the death
      of the client.”).
             For the same reason, Defendant cannot conduct further discovery on
      Plaintiff.
             And because nearly one year has passed since Plaintiff’s death with no
      estate or other probate matter opened for her in that and without anyone
      seeking to substitute in this case, it is highly unlikely that any party will timely
      be substituted. As such, the most likely outcome of this case is that it will be
      dismissed pursuant to F.R.C.P. 25(a)(1).
             Accordingly, good cause under F.R.C.P. 16(b)(4) exists to stay or vacate
      all pending deadlines, including the pre-trial conference and trial date. Doing
      so will save Defendant considerable cost and expense to prepare a dispositive
      motion and to prepare for a trial in a case that will not be able to proceed.
             This Court, therefore, should stay, or in the alternative vacate, all
      pending deadlines, including the pre-trial conference and trial date.

Dkt. No. 31 at 1-2.

•     On December 5, 2018, Medicredit’s counsel also filed a Suggestions of Death,
      explaining:

             Medicredit suggests that on or about December 18, 2017, Plaintiff
      Demetria Marie Barrett died.
             Based upon undersigned counsel’s research, no estate or other probate
      matter was opened for Mr. Barrett.
             However, a Facebook video posted on Wednesday, December 20, 2017, by
      an “Octavia Fussell a/k/a Shelia Parson” states that “Demetria Marie Parsons
      Barrett” died on “Monday evening”, which date was December 18, 2017. The
      individual in that video also states that “Demetria Marie Parsons Barrett” lived
      in Texas.
             Defendant also knows Plaintiff to have gone by the name “Demetria
      Parsons Barrett.”


                                              -8-
Dkt. No. 32 at 1 (footnote omitted).

•     On December 6, 2018, the Court granted the Motion to Stay or in the
      Alternative Vacate all Pending Deadlines [Dkt. No. 31] and “ordered that all
      pending deadlines in this case, including the discovery deadline, dispositive
      motion deadline, pre-trial conference, and trial date, are stay indefinitely
      pending further action by the Court.” Dkt. No. 33 at 1.

•     On December 26, 2018, Medicredit filed its Motion for Sanctions. See Dkt. No.
      35.

                                 Legal Standards

      A court may impose sanctions against “[a]ny attorney ... who ... multiplies the

proceedings in any case unreasonably and vexatiously” in the form of “excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C.

§ 1927 (“Any attorney or other person admitted to conduct cases in any court of the

United States or any Territory thereof who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy personally the

excess costs, expenses, and attorneys’ fees reasonably incurred because of such

conduct.”).

      To impose sanctions against an attorney under Section 1927, the court must find

that the sanctioned attorney multiplied the proceedings both “unreasonably” and

“vexatiously.” Proctor & Gamble Co. v. Amway Corp., 280 F.3d 519, 526 (5th Cir. 2002).

Proving that a counsel’s behavior was both “vexatious” and “unreasonable” requires

“evidence of bad faith, improper motive, or reckless disregard of the duty owed to the

court.” Edwards v. Gen. Motors Corp., 153 F.3d 242, 246 (5th Cir. 1992). Section 1927

“sanctions may not be imposed for mere negligence on the part of counsel.” Baulch v.


                                         -9-
Johns, 70 F.3d 813, 817 (5th Cir. 1995). The United States Court of Appeals has

explained that

      [28 U.S.C.] § 1927, unlike [Federal Rule of Civil Procedure] 11, is not
      about mere negligence. See Schwartz v. Millon Air, Inc., 341 F.3d 1220,
      1225 (11th Cir.2003). Rule 11, with its lower standard of culpability that
      permits sanctions for failure to conduct a reasonable inquiry, provides a
      “safe harbor” during which an attorney may correct his actions by
      withdrawing or correcting the challenged paper, claim, defense,
      contention or denial. See FED. R. CIV. P. 11(c)(2). Here, Vanderhoff’s
      counsel took corrective action once his good faith belief in his client’s
      allegations was challenged by the lack of documentary evidence – he did
      not further multiply the litigation nor persist in a meritless claim. The
      whole point of Rule 11’s “safe harbor” is to allow an attorney who is
      mistaken about the merits of his claim to withdraw it. Section 1927, by
      contrast, is about the intentionally wrongful or reckless counsel, not the
      one who is merely negligent or lacking in diligence.

Vanderhoff v. Pacheco, 344 F. App’x 22, 28 (5th Cir. 2009).

      Sanctions under Section 1927 are “‘punitive in nature and require clear and

convincing evidence that sanctions are justified.’” Lawyers Title Ins. Corp. v. Doubletree

Partners, L.P., 739 F.3d 848, 872 (5th Cir. 2014) (quoting Bryant v. Military Dep’t of

Miss., 597 F.3d 678, 694 (5th Cir. 2010)). Because of its punitive nature, Section 1927

is construed strictly, see Proctor & Gamble Co., 280 F.3d at 525, and in favor of the

sanctioned party, see FDIC v. Conner, 20 F.3d 1376, 1384 (5th Cir. 1994). Punishment

under Section 1927 is “‘sparingly applied.’” Lawyer’s Title Ins. Corp., 739 F.3d at 872

(quoting Meadowbriar Home for Children, Inc. v. Gunn, 81 F.3d 521, 535 (5th Cir.

1996)). Section 1927 sanctions “‘should be employed only in instances evidencing a

serious and standard disregard for the orderly process of justice, lest the legitimate

zeal of an attorney in representing [a] client [be] dampened.’” Lawyers Title, 739 F.3d


                                          -10-
at 872 (quoting Conner, 20 F.3d at 1384).

       Section 1927 “creates liability only for excess costs, expenses and attorneys’ fees

reasonably incurred because of the attorney’s unreasonable and vexatious

multiplication of the proceedings,” Browning v. Kramer, 931 F.2d 340, 344 (5th Cir.

1991) (emphasis in original), and only authorizes shifting fees and costs that are

associated with “the persistent prosecution of a meritless claim,” id. at 345; Proctor &

Gamble Co., 280 F.3d at 525; accord Browning, 931 F.2d at 346 (“Section 1927 is aimed

at specific conduct and claims. It authorizes awards only for actual fees and costs

which proscribed conduct has caused.”). The courts often use repeated filings, despite

warnings from the court, or other proof of excessive litigiousness to justify sanctions.

See Nat’l Ass’n of Gov’t Employees v. Nat’l Fed’n of Fed. Employees, 844 F.2d 216, 224

(5th Cir. 1988).“‘An unsuccessful claim is not necessarily actionable.’” Lawyer’s Title

Ins. Corp., 739 F.3d at 872 (quoting Hogue v. Royse City, Tex., 939 F.2d 1249, 1256 (5th

Cir. 1991)).

       And, “[t]o shift the entire cost of defense, the claimant must prove, by clear and

convincing evidence, that every facet of the litigation was patently meritless, and

counsel must have lacked a reason to file the suit and must wrongfully have persisted

in its prosecution through discovery, pre-trial motions, and trial.” Proctor & Gamble

Co., 280 F.3d at 526 (citations omitted); accord Browning, 931 F.2d at 344-45 (“By its

terms this statute does not authorize the wholesale reimbursement of a party for all

of its attorneys’ fees or for the total costs of the litigation. .... Except when the entire

course of proceedings were unwarranted and should neither have been commenced nor

                                           -11-
persisted in, an award under § 1927 may not shift the entire financial burden of an

action’s defense.” (citations omitted)).

      In awarding fees under Section 1927, the court is required to “(1) identify

sanctionable conduct and distinguish it from the reasons for deciding the case on the

merits, (2) link the sanctionable conduct to the size of the sanctions, and (3)

differentiate between sanctions awarded under different statutes.” Proctor & Gamble

Co., 280 F.3d at 526; see also Browning, 931 F.2d at 346 (“On remand the district court

is directed to identify the specific conduct of [the attorney to be sanctioned] which

unreasonably and vexatiously multiplied the proceedings. The district court must then

determine the excess fees and costs incurred by the opponents in meeting such claims.

.... The district court is directed to permit any part of the controversy to be resolved by

stipulation of the attorneys and proof to be offered by their testimony (or by affidavit

if the court so directs). The time and expense incurred in work reasonably done to meet

any and all meritless claims and actions should be detailed for the trial court.”

(citations omitted)).

                                         Analysis

      In the Sanctions Motion, Medicredit asserts that, “[d]espite [Barrett’s] death,

Plaintiff’s counsel allowed this case to proceed without ever notifying Medicredit or

exercising any diligence to determine why [Barrett] had become unresponsive.” Dkt.

No. 34 at 2. Medicredit explains that,

      [b]ecause Plaintiff’s counsel failed to diligently determine why his client
      had been unresponsive and had not actively participated in this case for
      nearly a year, he showed “reckless disregard of” his duties to this Court.

                                           -12-
An attorney admitted to practice in this Court is subject to the Texas
Disciplinary Rules of Professional Conduct (“Disciplinary Rules”). See
Local Rule 83.8(e). Among the duties the Disciplinary Rules impose are
a duty to minimize the burdens and delays of litigation. See Texas
Disciplinary Rules of Professional Conduct Rule 3.02. That Disciplinary
Rule mandates that a “lawyer shall not take a position that ...
unreasonably delays resolution of the matter.” Id. The Disciplinary Rules
also require a lawyer to “keep a client reasonably informed about the
status of a matter...” Texas Disciplinary Rules of Professional Conduct
Rule 1.03. An attorney loses his authority to pursue a case on a client’s
behalf when the client dies because the attorney-client relationship
terminates upon the death of the client. See Murphy v. Murphy, 21
S.W.3d 797, 798 (Tx. App. 2000).
       When reading these various rules together, it becomes apparent
that a lawyer has a duty not only to communicate with a client, but also
to reasonably investigate why his or her client has become unresponsive.
This duty includes investigating whether the client may have died. In this
case, had Plaintiff’s counsel reasonably and diligently communicated with
his client, he would have or should have known early on that she was
unresponsive.
       Here, Plaintiff’s counsel failed to carry out that duty and that
failure resulted in an unreasonable delay of the resolution of this case
and “unreasonably and vexatiously” multiplied the proceedings in this
case. Plaintiff passed away on December 18, 2017. Shortly thereafter, on
January 5, 2018, Medicredit filed its Answer. See Doc. 13. At this time,
under Plaintiff’s counsel’s duties, he should have communicated this fact
to his client and become aware of his client’s unresponsiveness. On
January 5, 2018, at the latest, Plaintiff’s counsel should have begun
investigating Plaintiff’s unresponsiveness and determined she had passed
away.
       Plaintiff’s counsel should have realized his client had become
unresponsive when this Court entered its Scheduling Order on February
1, 2018, setting the trial date for March 18, 2019. See Doc. 18 at p. 1.
Under Disciplinary Rule 1.03, Plaintiff’s counsel had a duty to advise
Plaintiff of this trial date to assure she would be present at trial in the
event this case proceeded that far. To fulfill this duty, Plaintiff’s counsel
would have needed to solicit an affirmative response and follow-up if one
was not forthcoming. So at the absolute latest, Plaintiff’s counsel should
have been aware that his client was not responsive to his
communications, investigated why, and determined that Plaintiff had
passed.
       Had Plaintiff’s counsel diligently investigated his client’s
unresponsiveness, he would have quickly determined that Plaintiff died

                                    -13-
on December 18, 2017. Notably, Plaintiff’s sister posted a video to her
personal Facebook account on Wednesday, December 20, 2017, stating
that Plaintiff had died on “Monday”, most likely meaning December 18,
2017. Medicredit’s counsel was able to locate that video by viewing the
limited version of Plaintiff’s Facebook account listing her sister as a
relative. Because Plaintiff’s sister’s account is set to publicly display
most, if not all of, her posts, Medicredit’s counsel was able to view the
video. Medicredit’s counsel was able to accomplish this task in only a
couple of hours after being notified of the death. Had Plaintiff’s counsel
reasonably investigated why his client had become unresponsive, he
would have realized she passed away before Medicredit even filed its
Answer. By failing to do so, Plaintiff’s counsel showed reckless disregard
for his duties to this Court.
       Not only did Plaintiff’s counsel show reckless disregard for his duty
to investigate his client’s unresponsiveness, he showed reckless disregard
for his duties under the Federal Rules of Civil Procedure. Under those
Rules, when an attorney signs a “pleading, written motion, or other
paper”, he represents that “the factual contentions” are true to the “best
of [his] knowledge, information, and belief...” See F.R.C.P. 11(b)(3).
Plaintiff’s counsel in this case prepared, served, and signed interrogatory
answers purportedly on behalf of his deceased client. In response to
Medicredit’s interrogatories, Plaintiff’s counsel signed answers that
represented that Plaintiff had assisted in the preparation of those
answers and would be testifying at trial. See Exhibit B at pp. 1-2.
Plaintiff, however, could not possibly have done so as she passed 18 days
after the Complaint in this case was filed and 312 days before counsel
signed the responses. Plaintiff’s counsel thus showed reckless disregard
for his duties to this Court such that sanctions under section 1927 are
warranted.
....
       Given that Plaintiff passed away just 18 days after the Complaint
was filed, thereby terminating the attorney-client relationship, this Court
should award Medicredit its full cost of defense as “every facet of [this]
litigation was patently meritless” and Plaintiff’s counsel
“wrongfully...persisted in its prosecution.” Procter & Gamble, 280 F.3d at
526. When a client passes away, the attorney-client relationship
immediately terminates. See Murphy, 21 S.W.3d at 798 (“...it is well
established that an attorney-client relationship terminates upon the
death of the client.”). Absent being retained by Plaintiff’s estate,
therefore, Plaintiff’s counsel had no authority to participate in this case
past December 18, 2017.
       Despite this lack of authority, Plaintiff’s counsel proceeded to make
a settlement demand, propound discovery requests on Medicredit,

                                   -14-
      respond to Medicredit’s discovery requests, set a deposition for Plaintiff,
      and schedule mediation. Each of these actions, therefore, was “patently
      meritless”. Most importantly, because Plaintiff’s counsel did not have the
      authority of any client to continue prosecuting this action, he also
      “wrongfully...persisted in its prosecution” throughout the entirety of the
      proceeding to date. This Court should thus award Medicredit all of its
      attorney fees and costs incurred throughout the entirety of this litigation.
      ....
             Plaintiff’s counsel unreasonably and vexatiously multiplied the
      proceedings in this case because of his reckless disregard for his duties
      to this Court. Had he diligently and reasonably communicated with
      Plaintiff and investigated why she was not responsive to any
      communications in this case, he would have determined, very early on in
      this case, that she had passed away on December 18, 2017. Because he
      failed to do so, Medicredit was forced to expend considerable sums
      defending this case. Medicredit incurred these costs of defense despite the
      fact Plaintiff’s counsel had no authority to prosecute this case after
      December 18, 2017; in other words, every facet of this case was patently
      meritless and Plaintiff’s counsel wrongfully persisted in prosecuting this
      case after December 18, 2017.

Dkt. No. 34 at 6-9 (footnotes omitted).

      Sulaiman opposes sanctions, asserting first – before Texas Health and Human

Services had provided, at Medicredit’s request, a “Verification of Death” of Barrett, see

Dkt. No. 42 at 3 – that Medicredit “has not offered any definitive proof that Plaintiff

has, in fact, passed away” and that, to the extent it appears as though Plaintiff has

passed away, Sulaiman immediately notified Defendant of Plaintiff’s purported death

upon becoming aware of information suggesting she had perished.” Dkt. No. 38 at 1

(emphasis omitted). According to Sulaiman, “[t]he record reflects the extensive

communications Sulaiman made or attempted to make with [Barrett] throughout the

life of the case,” and “any failure of Sulaiman to dig deeper into the reasoning behind

[Barrett’s] lack of responsiveness to its communication efforts was not the result of


                                          -15-
unreasonable or vexatious conduct, but instead a result of the procedural posture of the

case in combination with the lack of readily available information highlighting

[Barrett’s] death.” Id. at 1-2. Sulaiman contends that its “conduct throughout this

litigation does not rise to the level of unreasonable and vexatious conduct contemplated

as sanctionable under § 1927,” where

      Sulaiman did not become aware of Plaintiff’s death until December 4,
      2018, and Defendant did not become aware of Plaintiff’s death until being
      told by Sulaiman. Sul. App. at 7, ¶ 23, Ex. A, NCV Aff. Sulaiman
      attempted to communicate with Plaintiff extensively throughout the
      litigation, including placing a series of phone calls, e-mails, and sending
      letters to Plaintiff’s last known address. Id. at 4-7, ¶¶ 4-20. Although
      these communication efforts were not responded to, there was nothing to
      suggest Plaintiff’s unresponsiveness was the result of her death, nor was
      there any readily available information illustrating Plaintiff’s demise. Id.
      Absent information to the contrary, Sulaiman prosecuted this case in
      what it perceived to be the best interest of its client, notwithstanding her
      lack of responsiveness.
              Furthermore, the procedural posture of this matter provides
      context for the length of time Plaintiff was unresponsive. Sulaiman
      promptly issued discovery requests after discovery was open in this
      matter, back on February 8, 2018 – within 2 months of Plaintiff’s
      purported death – at which point it could not reasonably have been clear
      that Plaintiff had passed away. See id. After Defendant responded to
      these requests, the case sat idle for nearly 6 months, during which time
      Defendant did nothing to prompt Sulaiman to contact Plaintiff regarding
      the case. Once Defendant issued its discovery requests in September
      2018, Sulaiman ramped up its efforts to reach out to Plaintiff regarding
      her case. Id. at 5-6, ¶¶ 13-16 . Sulaiman even ran a LexisNexis Accurint
      report2 in an effort to reach Plaintiff, and this Accurint Report
      represented that Plaintiff was still alive. Id. at 6, ¶ 16. Nevertheless, had
      Defendant been more interested in promptly establishing its defense in
      this case, it is likely that Plaintiff’s purported death would have been
      uncovered much earlier. As such, part of the length of time that Plaintiff
      was unresponsive is a result of the time in which Defendant allowed this
      case to remain idle.
              Additionally, there was nothing false in the responses to
      Defendant’s discovery requests prepared by Sulaiman. Any information
      contained in the responses was the by-product of Sulaiman’s client intake

                                          -16-
process and information provided to Sulaiman by Plaintiff prior to the
filing of this case. Id. at 3-4, ¶¶ 4-7.
....
        Defendant’s Motion is premised entirely on conclusory statements
that Sulaiman’s conduct showed a “reckless disregard of” its duties to the
Court. However, Defendant’s Motion completely fails to provide any
analysis on how Sulaiman’s conduct was both unreasonable and
vexatious. Defendant’s failure in this regard dooms its Motion on its face.
        Nevertheless, the record in this matter demonstrates that
Sulaiman did not recklessly disregard any of its duties to the Court.
Defendant’s Motion seeks to cobble together various Texas Rules of
Professional Conduct (“Texas Rules”) – specifically, Rules 1.03 and 3.02
– in combination with the notion that an attorney-client relationship
terminates upon the death of a client, to craft a purported “duty” that an
attorney has to investigate “whether the client may have died.” While
Sulaiman acknowledges the importance of its duties in communicating
with clients and of not taking a position in litigation that results in an
unreasonable delay, Defendant’s Motion and its reliance on a purported
duty to investigate whether a client has died seeks to impose a duty on
Sulaiman that is not explicitly found or outlined in any authority.
        Regardless, cognizant of the importance of maintaining effective
communication with its clients, Sulaiman recognizes the importance to
the Court of ensuring that its clients are still alive and able to prosecute
their case. This is why the evidence in this matter illustrates that
Sulaiman did not unreasonably or vexatiously fail to uphold any duty to
ensure that its client was alive. The record shows that, throughout the
life of this case, Sulaiman engaged in numerous and repeated attempts
to contact Plaintiff. Even though these attempts often went without a
response, for at least a certain period of time, there was nothing to
indicate that Plaintiff’s unresponsiveness was anything other than the
typical unresponsiveness that occurs when representing consumers. Sul.
App. at 7-8, ¶¶ 26-28, Ex. A, NCV Aff. This is why, as the
communications progressed, Sulaiman began sending letters in addition
to phone calls and e-mail, all in an effort to broaden our ability to reach
Plaintiff before taking any action detrimental to our client’s interests. See
id. Once the case progressed to a point where Plaintiff’s participation
became necessary – and thus her unresponsiveness more troubling –
further efforts were made to investigate Plaintiff’s situation. Such efforts
included running an Accurint Report. See id. Even this Accurint Report
identified Plaintiff as still living. Id. Furthermore, had Defendant went
about engaging in discovery earlier than two months before the discovery
deadline, it is likely that Plaintiff’s purported death would have been
uncovered much earlier in the life of the case.

                                    -17-
             Therefore, the evidence on record illustrates that Sulaiman
      reasonably communicated or attempted to communicate with Plaintiff
      when there were relevant updates to the case, and that upon reaching a
      point where her unresponsiveness became troubling, Sulaiman delved
      deeper to investigate her unresponsiveness. Thus, Sulaiman fulfilled any
      duty to reasonably investigate whether its client was still alive. In the
      event the Court finds that Sulaiman was derelict in this duty, the record
      is nevertheless completely devoid of any indication that Sulaiman’s
      purported failure was unreasonable, vexatious, or constituted a reckless
      disregard of its duties. At absolute worst, Sulaiman’s conduct and
      purported failure to uphold this duty was the result of carelessness or
      negligence, and thus does not rise to the level of sanctionable conduct
      under § 1927. See, United States ex rel. Gonzalez v. Fresenius Med. Care
      N. Am., 761 F. Supp. 2d 442, n. 19 (W.D. Tex. 2010) (“The conduct may
      have been negligent, but that is irrelevant to the § 1927 analysis.”) (citing
      Schwartz v. Millon Air, Inc., 341 F.3d 1220, 1225 (11th Cir. 2003)).

Dkt. No. 38 at 3-4, 5-7 (footnote and emphasis omitted).

      Sulaiman further responds to Medicredit’s Sanctions Motion’s “point[ing] to

three instances where Sulaiman purportedly recklessly disregarded its duties to the

court,” “[t]he first two deal[ing] with Sulaiman’s purported failure to investigate

Plaintiff’s death, whereas the last instance points to Sulaiman’s purported failure to

adhere to the Federal Rules of Civil Procedure”:

              Defendant first points to January 5, 2018, as a date where
      Sulaiman should have begun investigating Plaintiff’s lack of
      responsiveness. Defendant suggests that, by virtue of filing their Answer,
      Sulaiman was obligated to inform Plaintiff that an Answer had been filed.
      However, there is no rule or provision that requires counsel to inform its
      client of every filing that occurs in a federal court case, let alone a rule
      that requires counsel to follow up immediately or engage in a proof of life
      investigation if a client is not responsive. In fact, given the volume of
      documents that get filed in federal court cases, it would be entirely
      unreasonable to inform clients of each such instance, let alone inform
      clients of these instances and then engage in a proof of life investigation
      if a client does not respond (especially when there’s no other indication
      that the client has died). As such, Defendant’s attempt to establish


                                          -18-
January 5, 2018 as a specific time where Sulaiman began its purportedly
unreasonable and vexatious conduct is meritless.
....
        Defendant next turns to February 1, 2018, the date the Court
entered the Scheduling Order, as a date where Sulaiman’s purportedly
unreasonable and vexatious conduct began. Again, there is no affirmative
duty, upon a Scheduling Order being entered, to communicate that fact
to a client and determine whether that client will be able to attend the
trial. While such would be best practice, it is not required and is not a
dereliction of any duty to fail to immediately provide this information.
Furthermore, even if such a communication was required, there is
nothing that suggests a lack of responsiveness to such a communication
must result in immediate efforts to determine whether a client is alive.
As such, there is no unreasonable or vexatious conduct stemming from
Sulaiman’s purported failure to investigate whether Plaintiff was alive
after the Scheduling Order was entered in this matter.
....
        Defendant then delves into Sulaiman’s purported lack of diligence
in investigating Plaintiff’s unresponsiveness. Defendant’s argument
suggests that discovering Plaintiff’s death was something that should
have been readily apparent to Sulaiman with “reasonable” diligence.
However, Defendant’s argument is incorrect. As early as October 26,
2018, Sulaiman investigated social media to gather more information
about Plaintiff, although nothing was readily apparent. Sul. App. at 6, ¶
16, Ex. A, NCV Aff. Furthermore, the October 26 Accurint Report
suggested that Plaintiff was still alive. Id. It was only upon Sulaiman
going through Plaintiff’s call records, locating an individual that appeared
frequently on those logs, contacting that individual inquiring about
Plaintiff, receiving information that Plaintiff had died, and subsequently
searching the social media page of the individual providing the
information regarding Plaintiff’s demise, that Sulaiman was able to
ascertain the likelihood that Plaintiff had passed away. Id. at 7, ¶¶ 21-22.
Further, even knowing that Plaintiff had passed away, it took Defendant
two hours to locate a post – on Plaintiff’s sister’s social media page –
discussing Plaintiff’s death. As such, the record reflects that ascertaining
information regarding Plaintiff’s demise was a time consuming process,
one which Sulaiman could not reasonably be expected to engage in every
time Plaintiff failed to respond to a particular communication. Therefore,
the difficulty with which Plaintiff’s death was ascertainable further
illustrates the absence of unreasonable or vexatious conduct stemming
from Sulaiman’s purported failure to investigate its client’s
unresponsiveness.
....

                                   -19-
             Finally, Defendant asserts that Sulaiman acted with reckless
      disregard of its duties under the Federal Rules of Civil Procedure when
      it provided interrogatory responses with alleged falsehoods. However,
      Defendant’s argument overlooks the fact that the answers to its
      interrogatories were truthful to the best of Sulaiman’s knowledge at the
      time the responses were provided. All of the information provided in the
      interrogatory responses was derived from the extensive information
      Plaintiff provided to Sulaiman through the client intake process. Sul.
      App. at 4-5, ¶¶ 4-7, Ex. A, NCV Aff. As such, Plaintiff did assist in
      providing information responsive to Defendant’s discovery requests.
      Furthermore, at the time the interrogatory responses were provided,
      there had not yet been any indication that Plaintiff had passed away. See
      generally, id. As such, to the best of Sulaiman’s knowledge, Plaintiff still
      intended to testify regarding the allegations contained in the complaint.
             In sum, Sulaiman did not act unreasonably or vexatiously in its
      investigation in to the nature of Plaintiff’s unresponsiveness, nor did
      Sulaiman recklessly disregard any of its duties to the Court. Viewing
      Sulaiman’s handling of this matter in the worst light possible, its conduct
      as it relates to investigating Plaintiff’s lack of responsiveness, at most,
      amounts to a certain amount of carelessness on the part of Sulaiman, but
      in no way suggests unreasonable or vexatious conduct nor a reckless
      disregard of its duties to the Court. Furthermore, the truthful
      representations in the interrogatory responses are not a valid basis for
      sanctions. Therefore, Defendant’s Motion has failed to establish that
      Sulaiman’s conduct was unreasonable and vexatious, and further fails to
      identify any bad faith or reckless disregard of Sulaiman’s duty to the
      court; thus, Defendant’s Motion must be denied in its entirety.

Dkt. No. 38 at 7-10 (emphasis omitted). And Sulaiman argues that,

      [u]nsurprisingly, Defendant’s Motion fails to point to any analogous case
      law where a court issued sanctions against a party based on facts similar
      to the instant matter. This is likely because no such authority exists.
      Instead, a review of the case law surrounding a party seeking sanctions
      as a result of continued prosecution of a case after a client has passed
      away illustrates that Sulaiman has not engaged in conduct that is
      sanctionable under § 1927.
             The run of cases addressing this issue underscore that courts will
      generally only award sanctions for continued prosecution of a case when
      an attorney has knowledge of their client’s death, yet they continue
      prosecuting the case without disclosing this information to opposing
      counsel or the court. See e.g., Hubbard v. Plaza Bonita, L.P., 630 F. App’x
      681 (9th Cir 2015) (imposing sanction against counsel who actively

                                         -20-
concealed his client’s death.); Virzi v. Grand Trunk Warehouse & Cold
Storage, Co., 571 F. Supp. 507 (E.D. Mi. 1983) (issuing sanctions against
a party that failed to disclose that its client had passed away, noting that
attorneys owe a duty to inform opposing counsel and the court about his
client’s death.); Soi Quay Hoang v. Worldwide Asset Purchasing, LLC,
2010 U.S. Dist. LEXIS 136420 (S.D. Ill. Dec. 27, 2010) (same); In re
Pagan, 2017 Bankr. LEXIS 332 (D.P.R. Jan. 30, 2017) (same). In the
instant matter, the record reflects that, upon becoming aware of
Plaintiff’s purported death, Sulaiman immediately notified Defendant of
this fact. Because Sulaiman did not continue prosecuting this case with
knowledge of Plaintiff’s demise, its conduct is not properly sanctionable
under § 1927.
....
       Defendant’s argument as to why it is entitled to the entirety of its
fees in this matter is meritless. “Section 1927 is aimed at specific conduct
and claims. It authorizes awards only for actual fees and costs which
proscribed conduct has caused.” Browning, 931 F.2d at 346 (emphasis
added). As such, for the Court to impose sanctions against Plaintiff under
§ 1927, Defendant’s purportedly excess fees must come about as a result
Sulaiman’s purportedly vexatious and unreasonable conduct.
       Defendant does not, and cannot, assert that Sulaiman acted
vexatiously or unreasonably in filing this case, as Plaintiff was still alive
when the case was filed. As discussed above, the only purportedly
vexatious and unreasonable conduct identified in Defendant’s Motion
stems from: (1) Sulaiman’s purported failure to sufficiently investigate
Plaintiff’s unresponsiveness; and (2) Sulaiman’s purported failure to
adhere to the Federal Rules of Civil Procedure.
       For the former, in the event the Court finds Sulaiman acted
unreasonably and vexatiously, Defendant would only be entitled to its
fees from the time at which Sulaiman’s failure to sufficiently investigate
would be deemed unreasonable and vexatious. As such, some of amount
of time would have to lapse between Plaintiff’s first instance of
unresponsiveness and a subsequent failure to adequately investigate such
unresponsiveness in order to deem such conduct unreasonable and
vexatious. As such, Defendant is not entitled to the entirety of its fees for
Sulaiman’s purported unreasonable and vexatious conduct in purportedly
failing to investigate Plaintiff’s unresponsiveness, and would instead be
limited to those costs and fees from the point in time at which Sulaiman’s
purported failure would be deemed unreasonable and vexatious.
       As to the latter, the purported reckless disregard for its duties
under the Federal Rules of Civil Procedure would have occurred on
October 26, 2018, when Sulaiman served its discovery responses. As such,
in the event the Court finds such conduct to have unreasonably and

                                    -21-
      vexatiously multiplied the proceedings, Defendant would only be entitled
      to its costs and fees incurred since October 26, 2018.

Dkt. No. 38 at 10-12 (emphasis omitted).

      Medicredit replies that,

      [b]ecause it is undisputed that Sulaiman Law made only minimal efforts
      to contact Ms. Barrett and waited until the day her responses to
      Medicredit’s discovery requests were due to attempt to locate her,
      Sulaiman Law showed reckless disregard for its ethical duties to this
      Court. Further, Sulaiman Law cannot credibly claim that Ms. Barrett is
      not deceased. Indeed, it was Sulaiman Law that affirmatively
      represented to undersigned counsel that Ms. Barrett had likely passed
      based on a conversation they had had with a close friend or relative.
      Further, Sulaiman Law has not presented any evidence that the video
      statement from Ms. Barrett’s sister is incorrect. Indeed, other than a
      LexisNexis Accurint report, Sulaiman Law has not presented any
      evidence or argument that Ms. Barrett is still living. Most importantly,
      Medicredit has now received from Texas Health and Human Services the
      Verification of Death, which confirms Ms. Barrett, in fact, died on
      December 18, 2017. See Verification of Death, attached as Exhibit A; see
      also Doc. 41.
             And on the substance of Sulaiman Law’s arguments, while there
      is certainly no rule that states explicitly that an attorney has an
      affirmative duty to verify whether a client is alive, under the
      circumstances here, Sulaiman Law had a duty to investigate its client’s
      lack of communication. That duty reasonably extends to attempting to
      ascertain whether she is alive or dead, especially given that the law
      plainly establishes that an attorney loses authority to act on the client’s
      behalf upon the client’s death. That is, Sulaiman Law was required to
      confirm that it continued to have authority to act on Ms. Barrett’s behalf.
      Further, the efforts set forth in Mr. Volheim’s affidavit show that
      Sulaiman Law’s efforts were not reasonable under the circumstances;
      despite having heard no response from Ms. Barrett concerning important
      information in this case, Sulaiman Law indisputably did not attempt to
      communicate with Ms. Barrett for two-to-four months at a time. Indeed,
      because Ms. Barrett passed, Sulaiman Law did not have any authority to
      act on Ms. Barrett’s behalf for almost the entirety of the life this lawsuit
      and thus Medicredit should be awarded its full cost of defense and this
      Court should grant Medicredit’s Motion for Sanctions.
      ....


                                         -22-
        Sulaiman Law does not reasonably dispute the truth of the factual
background Medicredit set forth in its Motion for Sanctions. Indeed,
Plaintiff quibbles only with the light in which Medicredit cast those facts.
However, it is undisputed that Sulaiman Law took the following actions
after Ms. Barrett’s death on December 18, 2017:
                a. Granting Medicredit an extension of its answer deadline;
                b. Preparing and filing a joint proposed scheduling order;
                c. Preparing and filing a joint ADR report;
                d. Executing a HIPAA-qualified protective order;
                e. Propounding discovery requests;
                f. Responding to written discovery requests;
                g. Making settlement offers;
                h. Scheduling the deposition of Ms. Barrett; and
                i. Scheduling the mediation of this case.
        It is further undisputed that two individuals have independently
confirmed Ms. Barrett’s death: (1) the father of at least one of her
children; and (2) Ms. Barrett’s sister. Further, Texas Health and Human
Services has provided, at Medicredit’s request, a “Verification of Death”,
which states, a “death record was filed for DEMETRIA MARIE
BARRETT Died [sic] on DECEMBER 18, 2017 in TERRANT County,
Texas.” See Exhibit A, at p. 2 (capitals in original). Therefore, it is not
reasonably in dispute that Ms. Barrett passed away on December 18,
2017 – just 19 days after filing the instant suit.
....
        Sulaiman Law’s conduct in this case constituted reckless disregard
of duties it owes to this Court. Indeed, Sulaiman Law does not dispute
that, if their conduct was in reckless disregard of its duties to this Court,
then sanctions are warranted under 28 U.S.C. § 1927. Sulaiman Law,
however, incorrectly asserts that it did not engage in such reckless
misconduct when the undisputed facts before the Court show that
Sulaiman Law took significant action purportedly on Ms. Barrett’s behalf
after she had passed and Sulaiman Law thus lost all authority to act on
her behalf.
        Notably, Sulaiman Law does not dispute that it lost authority to
act on Ms. Barrett’s behalf immediately upon her death. Sulaiman Law
also does not contest that it has ethical duties to communicate diligently
with its clients and not to unreasonably delay the resolution of a case.
Rather, Sulaiman Law argues only that it should not be sanctioned
because it has not been proved beyond a reasonable doubt that Ms.
Barrett in fact died on December 18, 2017 and because it contends it
acted reasonably.
        However, it is not reasonably in dispute that Ms. Barrett died on
December 18, 2017. Two independent sources have confirmed that Ms.

                                    -23-
Barrett died on that date. As Mr. Volheim recognizes in his own affidavit,
the father of at least one of Ms. Barrett’s children confirmed as much to
him. Further, Sulaiman Law has not offered any evidence to show that
the Facebook video posted by Ms. Barrett’s own sister incorrectly states
the date of Ms. Barrett’s death. Finally, Texas Health and Human
Services has confirmed that Ms. Barrett, in fact, perished on December
18, 2017. See Exhibit A at p. 2. Thus, there is no uncertainty concerning
Ms. Barrett’s death.
        Further, on the facts Sulaiman Law itself presents, its conduct was
in reckless disregard of its ethical duties to this Court and was not
reasonably diligent under the circumstances. In fact, Sulaiman has
admitted that it did not attempt to make any contacts with Ms. Barrett
for nearly five months from December 1, 2017, until March 23, 2018.
Most notably, this March 23, 2018, communication was nearly two
months after this Court entered its scheduling order on February 1, 2018,
which scheduling order set the trial of this case. Sulaiman Law
undisputedly waited another four months until July 24, 2018, to attempt
to contact Ms. Barrett again. After that, Sulaiman Law waited an
additional two months to communicate with Ms. Barrett. One month
later, on the due date for Ms. Barrett’s responses to Medicredit’s
discovery requests, Sulaiman Law attempted contact with Ms. Barrett
again. In other words, Sulaiman Law attempted to contact Ms. Barrett
on just four occasions in approximately 10 months despite having heard
no response from Ms. Barrett to any of those communications and despite
the fact that those communications ostensibly contained time-sensitive
details.
        Under those circumstances, Sulaiman Law showed reckless
disregard for its duties to this Court. While there is no explicit and
affirmative duty to confirm that a client is alive, under the circumstances
of this case, such a duty is implied because of the black letter law that an
attorney loses authority to act on the client’s behalf immediately upon the
client’s death. In other words, because an attorney knows, or is charged
with knowing, that he loses authority to act on behalf of a client if the
client dies, he implicitly has a duty to reasonably investigate whether the
client may be dead under circumstances that would raise the suspicion
of death in the mind of a reasonably prudent attorney.
        Further, Sulaiman Law’s duty to investigate whether Ms. Barrett
died necessarily arose under the circumstances of this case. That duty
arose because Sulaiman Law indisputably had a duty to diligently
communicate with Ms. Barrett and not to unreasonably prolong this case.
Specifically, Ms. Barrett went radio silent almost immediately after the
filing of this lawsuit, and did not respond to any of Sulaiman Law’s
communications over the course of several months. At a minimum,

                                   -24-
Sulaiman Law had an obligation to follow up, especially concerning the
trial date and scheduling order, more than once every four or five months.
And had it done so, it would have, or reasonably should have, realized
that Ms. Barrett’s unresponsiveness was due to something other than
lack of engagement. In other words, if Sulaiman Law would have been
more diligent in its communications and follow-ups with its client, it
would have realized much earlier in this case that it needed to do more
than simply call or send Ms. Barrett an email.
        Sulaiman Law acknowledges as much when it asserts that it
eventually began attempting to contact friends and relatives of Ms.
Barrett and to view her social media. What Sulaiman Law fails to
appreciate, however, is that, in waiting until the date Ms. Barrett’s
responses to Medicredit’s discovery requests were due, it showed reckless
disregard to the duties they owed to the Court. In fact, had Sulaiman Law
simply looked at Ms. Barrett’s publicly-available Facebook page, it would
have found her sister listed under “Family and Relationships”, viewed
Ms. Barrett’s sister’s publicly-available Facebook page, and seen the
public post announcing Ms. Barrett’s death just as undersigned counsel’s
office did. Indeed, undersigned counsel’s office was able to accomplish this
task within mere hours after being notified that Ms. Barrett was
deceased. It is thus simply not credible that Sulaiman Law engaged in
reasonable efforts to view social media profiles to locate Ms. Barrett. That
is, undersigned counsel’s office, with minimal effort, was able to locate
confirmation of Ms. Barrett’s death. As such, Sulaiman Law would have
done so as well had it engaged in a reasonable investigation.
        More egregiously, Sulaiman Law showed reckless disregard for its
duties under Rule 11 of the Federal Rules of Civil Procedure by signing
the answers to Medicredit’s Interrogatories to Ms. Barrett, Sulaiman Law
represented that “the factual contentions” are true to the “best of [his]
knowledge, information, and belief...” See F.R.C.P. 11(b)(3). While
Sulaiman Law did not represent that Ms. Barrett had signed those
answers, it affirmatively represented that she assisted in preparing them.
Sulaiman Law attempts to obfuscate this issue by claiming this was not
a false representation because Ms. Barrett had provided the needed
information during the client intake process. Taking Mr. Volheim at his
word that Ms. Barrett provided detailed information during the intake
process, this fact does not make the assertion in the answers to the
Interrogatories true. That is, while Ms. Barrett may have provided the
factual information needed to draft the answers, she played no part in
actually “answering these interrogatories” as represented by Sulaiman
Law. See Doc. 34-2 at p. 1. Sulaiman Law also affirmatively represented
that Mr. Volheim “assisted” Ms. Barrett in preparing the interrogatory
answers. Id. Thus, Sulaiman Law, indeed, affirmatively misrepresented

                                   -25-
      that Ms. Barrett contemporaneously took part in the process of drafting
      the answers to Medicredit’s interrogatories despite the fact she could not
      possibly have done so because of her death. Sulaiman Law, therefore,
      showed reckless disregard for its ethical duties under Rule 11,
      warranting sanctions under 28 U.S.C. § 1927.
      ....
               Sulaiman Law argues, without citation to any authority, that, at
      most, Medicredit is only entitled to sanctions from the date it should have
      begun investigating whether Ms. Barrett died. Sulaiman Law, however,
      ignores that when “every facet of [this] litigation was patently meritless”
      and Plaintiff’s counsel “wrongfully...persisted in its prosecution”, an
      award of full defense costs is warranted under 28 U.S.C. § 1927. Procter
      & Gamble Co. v. Amway Corp, 280 F.3d 519, 526 (5th Cir. 2002).
      Sulaiman Law also does not contest the black letter law that when a
      client passes away, the attorney-client relationship immediately
      terminates. See Murphy v. Murphy, 21 S.W.3d 797, 798 (Tex. App. 2000)
      (“...it is well established that an attorney-client relationship terminates
      upon the death of the client.”). Every action Sulaiman Law took in this
      case after Ms. Barrett passed away was thus “patently meritless” and
      “wrongfully persisted in” because Sulaiman Law no longer had authority
      to take any actions on Ms. Barrett’s behalf. In fact, essentially every cost
      incurred by Medicredit occurred after December 18, 2017; it filed its
      motion for extension of the answer deadline after December 18, 2017, and
      filed its Answer after that date. Thus, all of Medicredit’s attorney fees
      and costs were “excess” in this case because it was forced to participate
      in a lawsuit that Sulaiman Law had no authority to prosecute from
      December 18, 2017. Accordingly, this Court should award Medicredit its
      full cost of defense in this case.
      ....
               The undisputed facts before this Court show that Sulaiman Law
      engaged in reckless disregard of its ethical duties to this Court. First, it
      is not indisputable that Ms. Barrett passed away on December 18, 2017.
      Further, Sulaiman Law admittedly made only minimal efforts to even
      contact its client, making just four attempts over the course of 10 months
      to contact her, and did not begin investigating why Ms. Barrett was
      unresponsive until the day her responses to Medicredit’s discovery
      requests were due. Sulaiman Law further admits that it had no authority
      to act on Ms. Barrett’s behalf once she died on December 18, 2017. As
      such, this case was patently meritless and wrongly prosecuted each day
      thereafter. This Court, therefore, should grant Medicredit’s Motion for
      Sanctions and award it its full cost of defense in this case.

Dkt. No. 42 at 1-9.

                                         -26-
      To some extent, this case implicates the question of what a lawyer representing

a plaintiff should do when his client goes missing or is non-responsive for a lengthy

period of time. In this case, Barrett’s counsel last had contact with her during their

initial two-day interactions, 16 days before counsel filed the Complaint in this case.

      One court, in the context of deciding whether to dismiss some missing plaintiffs’

claims under Federal Rule of Civil Procedure 41(b) for failure to prosecute, noted that

“[i]t is axiomatic that, when represented by counsel in a lawsuit, communication with

counsel is the most basic form of participation in a lawsuit” and that, “[w]ithout

direction from the client, counsel’s hands are tied as to even small matters, let alone

matters as important as settlement.” Wiggins v. Daymar Colleges Grp., LLC, 317

F.R.D. 42, 46 (W.D. Ky. 2016). The court in Wiggins further noted that

      [a] situation in which the party has simply vanished poses some problems
      for the analysis [of whether or not dismissal pursuant to Rule 41(b) is
      appropriate]. Presumably the missing Plaintiffs would have maintained
      communication with Plaintiffs’ counsel if they were inclined to continue
      prosecuting the case; therefore, their failure to do so may be taken as
      evidence of willfulness or fault, but without the input of the missing
      Plaintiffs, the question of whether they decided to cease prosecuting this
      matter or instead were prevented by doing so from other circumstances
      remain unanswered.

Id. at 45-46.

      In another case, defendants moved for dismissal as a sanction when plaintiffs

failed to comply with a discovery order, and the court explained that

      defendant states that the captioned plaintiffs have failed to comply with
      Judge Cayer’s Order (#197) as clarified by Order (#199), compelling those
      plaintiffs to file supplemental and verified responses to all
      interrogatories. While a number of plaintiffs served verified responses by
      the December 15, 2015, deadline, the captioned plaintiffs either failed to

                                         -27-
       serve at all or served unverified responses within the time allowed. In
       response, plaintiffs state that: two of the plaintiffs died before the Order
       issued; one complied, albeit after the deadline; and two of the plaintiffs
       cannot now be found. In reply, defendant argues that the court should,
       nevertheless, impose the sanction of involuntary dismissal as none of the
       reasons given excuse the non-compliance.
       ....
              As to the two deceased plaintiffs (Rodgers and Sipes), the
       fundamental problem is not the lack of compliance with the discovery
       Order, but with non-compliance with the requirements of Rule 25(a)(1)
       for substitution of the deceased-plaintiffs’ personal representatives.
       Indeed, if (as plaintiffs’ counsel suggests) the two deceased plaintiffs died
       before Judge Cayer entered his Order, there was no lawful way for those
       plaintiff to comply absent first complying with Rule 25(a)(1), Federal
       Rules of Civil Procedure. While the court is uncertain as to the actual
       date of death of those plaintiffs, counsel for plaintiffs or their personal
       representatives have 90 days from the first suggestion of death on this
       record (which the court assumes is the date of plaintiffs’ Response,
       January 15, 2016) to move to substitute such plaintiff’s personal
       representative. Having considered the four factors [guiding consideration
       of dismissal as a sanction for non-compliance with a discovery order], the
       court determines that the sanction of dismissal is disproportionate to
       counsel’s error and will instead consider, at the conclusion of trial, a
       request for a fee reduction (in the event plaintiffs prevail) or for costs
       and/or fees (in the event defendant prevails). Plaintiffs’ counsel are,
       however, cautioned that it is their responsibility to keep up with their
       clients and that failure to comply with Rule 25(a)(1) may well result in
       the dismissal of these plaintiffs’ claims in the end.
       ....
              As to the lost plaintiffs (Garlington and Davis), as to whom
       plaintiffs’ counsel has been unable to contact, the appropriate remedy is
       not found in a Rule 37 sanction, but in a Rule 41 dismissal for “failure to
       prosecute” inasmuch as such plaintiffs have, from all appearances,
       abandoned the prosecution by not keeping their attorneys informed of
       their mailing addresses.

Scott v. Family Dollar Stores, Inc., Docket No. 3:08-cv-00540-MOC-DSC, 2016 WL

9651776, at *1-*2 (W.D.N.C. Feb. 5, 2016). And, as many other courts have observed,

a “case belongs to [a plaintiff], not [her] counsel.” Burton v. City of Adairsville, Ga., Civ.

A. No. 4:14-CV-0099-HLM, 2016 WL 5349474, at *1 n.1 (N.D. Ga. Mar. 7, 2016).

                                            -28-
      But Section 1927 sanctions require clear and convincing evidence of bad faith,

improper motive, or reckless disregard of the duty owed to the court and not mere

negligence on counsel’s part. And, to justify shifting the entire cost of defense,

Medicredit must prove, by clear and convincing evidence, that every facet of this case

was patently meritless and that Sulaiman lacked a reason to file the suit and

wrongfully persisted in its prosecution through discovery and pre-trial motions.

      Medicredit has not met this heavy burden. Sulaiman’s failure to make contact

with Barrett and to attempt such contact on more than four occasions in approximately

10 months might have been negligent in the face of a duty to keep up with its client.

Sulaiman’s failure to further investigate the basis for Barrett’s lack of responsiveness

in those 10 months – and therefore its failure to discover that Barrett died in December

2017 – may or may not have been negligent, even with Sulaiman’s efforts in October

2018 to obtain Accurint reports. But, where Section 1927 is construed strictly in favor

of the sanctioned party, and punishment under Section 1927 is to be sparingly applied,

Medicredit has not shown that Sulaiman recklessly disregarded any duty to the court.

      Medicredit relies on Sulaiman’s lacking legal authority to represent Barrett

after she died, but that is relevant to Section 1927 sanctions only if Sulaiman knew or

was in reckless disregard of a duty to discover sooner that Barrett was deceased.

Medicredit has not made such a showing by clear and convincing evidence.

      And Medicredit has not met its even higher burden to show clear and convincing

evidence that it should be awarded its entire cost of defenses because Sulaiman lacked

a reason to file this action on Barrett’s behalf in the first instance – at a time when

                                         -29-
Barrett was still alive – and then, under the circumstances, and wrongfully persisted

in its prosecution through discovery and pre-trial motions by recklessly disregarding

duties to the Court.

      Finally, to the extent that Medicredit relies on Federal Rule of Civil Procedure

11 in connection with Sulaiman’s preparing, serving, and signing interrogatory

answers purportedly on Barrett’s behalf to support Section 1927 sanctions, that

reliance is misplaced. Federal Rule of Civil Procedure 11(d) provides that Rule 11 “does

not apply to disclosures and discovery requests, responses, objections, and motions

under [Federal Rules of Civil Procedure] 26 through 37.” FED. R. CIV. P. 11(d).

      Federal Rule of Civil Procedure 26(g) does impose duties on attorneys preparing

and signing discovery responses:

      (g) Signing Disclosures and Discovery Requests, Responses, and
      Objections.
            (1) Signature Required; Effect of Signature. Every disclosure under
            Rule 26(a)(1) or (a)(3) and every discovery request, response, or
            objection must be signed by at least one attorney of record in the
            attorney’s own name – or by the party personally, if unrepresented
            – and must state the signer’s address, e-mail address, and
            telephone number. By signing, an attorney or party certifies that
            to the best of the person’s knowledge, information, and belief
            formed after a reasonable inquiry:
                   (A) with respect to a disclosure, it is complete and correct as
                   of the time it is made; and
                   (B) with respect to a discovery request, response, or
                   objection, it is:
                          (i) consistent with these rules and warranted by
                          existing law or by a nonfrivolous argument for
                          extending, modifying, or reversing existing law, or for
                          establishing new law;
                          (ii) not interposed for any improper purpose, such as
                          to harass, cause unnecessary delay, or needlessly
                          increase the cost of litigation; and

                                                    -30-
                            (iii) neither unreasonable nor unduly burdensome or
                            expensive, considering the needs of the case, prior
                            discovery in the case, the amount in controversy, and
                            the importance of the issues at stake in the action.
              ....
              (3) Sanction for Improper Certification. If a certification violates
              this rule without substantial justification, the court, on motion or
              on its own, must impose an appropriate sanction on the signer, the
              party on whose behalf the signer was acting, or both. The sanction
              may include an order to pay the reasonable expenses, including
              attorney’s fees, caused by the violation.

FED. R. CIV. P. 26(g)(1), 26(g)(3).

       But Medicredit has not shown by clear and convincing evidence that Barrett’s

counsel violated any Rule 26(a)(1)(B) duty in preparing and signing interrogatory

answers based on the information that Barrett provided during the intake process in

November 2017 and that, in that sense, Barrett assisted in preparing.

                                      Conclusion

       For the reasons and to the extent explained above, the Court DENIES

Defendant Medicredit, Inc.’s Motion for Sanctions [Dkt. No. 92].

       SO ORDERED.

       DATED: March 25, 2019

                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




                                          -31-
